          Case 1:20-cv-09526-JPC Document 48 Filed 02/03/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on
 behalf of his minor son M. V.,

                                           Plaintiffs,             No. 20 Civ. 9526 (JPC)
                             - against -

 GROUP HEALTH INCORPORATED, EMBLEM
 HEALTH, INC., CARECORE NATIONAL LLC
 d/b/a EVICORE, and JOHN DOES 1 AND 2,

                                           Defendants.




        MOTION FOR SUBSTITUTION OF PARTY UNDER FED. R. CIV. P. 25(a)


Valerio Valentini, by and through counsel, Pollock Cohen LLP and Merson Law PLLC, and

pursuant to Fed. R. Civ. P. 25(a), moves to substitute Estate of Kathleen Valentini, Valerio

Valentini as Administrator, as a named party in place of Kathleen Valentini. In support of this

motion, plaintiff states as follows:

    1. At the time this suit was filed, Kathleen Valentini was a Plaintiff in this action, the wife of

        Plaintiff Valerio Valentini, and the mother of minor M.V.

    2. On November 1, 2020, Kathleen Valentini died.

    3. On January 25, 2021, Valerio Valentini received Letters of Administration in the matter

        of the estate of Kathleen Valentini, from the State of North Carolina, where both

        Kathleen and Valerio lived at the time of her death. (EXHIBIT A).

    4. Under Fed. R. Civ. P. 25(a)(1), “Substitution if the Claim Is Not Extinguished. If a party dies

        and the claim is not extinguished, the court may order substitution of the proper party. A
                         Case 1:20-cv-09526-JPC Document 48 Filed 02/03/21 Page 2 of 4




                      motion for substitution may be made by any party or by the decedent's successor or

                      representative.”

                 5. Given that Plaintiff Kathleen Valentini died and her husband, Co-plaintiff Valerio

                      Valentini was duly appointed Administrator of her estate with all rights to receive and

                      administer assets belonging to the estate, Plaintiff Valerio Valentini respectfully requests

                      that this Court enter an order of substitution pursuant to Fed. R. Civ. P. 25(a)(1)

                      substituting the Estate of Kathleen Valentini, Valerio Valentini as Administrator as

                      Plaintiff representing the estate Kathleen Valentini.

            WHEREFORE, for each and all of the foregoing reasons, plaintiff requests that an order of

            substitution be entered substituting Estate of Kathleen Valentini, Valerio Valentini as

            administrator as a party Plaintiff in lieu of his deceased wife Kathleen as an original Plaintiff.
,W LV KHUHE\ 25'(5(' WKDW 3ODLQWLII V PRWLRQ WR VXEVWLWXWH LV *5$17('
7KH&OHUNRIWKH&RXUWLVUHVSHFWIXOO\GLUHFWHGWRWHUPLQDWH.DWKOHHQ9DOHQWLQL
IURPWKHGRFNHWDQGDGGWKH(VWDWHRI.DWKOHHQ9DOHQWLQL9DOHULR9DOHQWLQLDV
$GPLQLVWUDWRUDVD3ODLQWLII                                                        Respectfully submitted,
6225'(5('

'DWH   )HEUXDU\
         1HZ<RUN1HZ<RUN                  BBBBBBBBBBBBBBBBBBBBB
                                              BBBBBBBBBBB
                                                       BBBBBBBBB
                                                              BBBB
                                                               BBB
                                                                 BBBBBBBB
                                              -2+13&521$1
                                              -2+1 3 &521$1
                                              8QLWHG6WDWHV'LVWULFW-XGJH
                                                                    By:     /s/Steve Cohen
                                                                         Steve Cohen
                                                                    60 Broad St., 24th Floor
                                                                    New York, NY 10004
                                                                    Scohen@PollockCohen.com
                                                                    Phone: (212) 337-5361

                                                                    MERSON LAW PLLC

                                                                    By: /s/ Jordan Merson
                                                                         Jordan Merson
                                                                    150 East 58th St.
                                                                    New York, NY 10155
                                                                    jmerson@mersonlaw.com
                                                                    Phone: (212) 603-9100
                                                                    Counsel for Plaintiffs
Case 1:20-cv-09526-JPC Document 48 Filed 02/03/21 Page 3 of 4




                   Exhibit A
Case
 Case1:20-cv-09526-JPC
      1:20-cv-09526-JPC Document
                         Document45-1 Filed02/03/21
                                  48 Filed  01/29/21 Page
                                                      Page42ofof42
